DETAILED ACTION

Applicants' arguments, filed March 9, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
A terminal disclaimer has been filed over U.S.P. 10,307,348. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. More specifically, claim 15 lacks antecedent bases regarding which component is being referred to in the recitation “an amount”. Claim 15 depends from claim 14 which recites fluoride. Claim 14 depends from claim 1 which recites, a source of calcium ions, a source of phosphoric ions, a polar solvent, amino acids, etc. It 



Claim Rejections – 35 U.S.C. § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-3, 5-15, and 17-21 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Yang (U.S. 2011/0150791 – U.S.P.Pub cite no.17 on 10/1/2019 IDS).
Yang teaches a system for oral delivery of amorphous calcium phosphate comprising preparing a calcium containing solution and a separate phosphate containing solution [0025]. The phosphate containing solution can contain a phosphate salt [0039]. Like amorphous calcium phosphate, arginine containing products are also recognized in the art to close (i.e. plug) dentinal tubules [0099]. Water/ethanol mixtures are used as a diluent (i.e. solvent) in the system [0055]. The composition may be formulated as a tooth whitening system [0033]. Such compositions are known to include a peroxide and an alkalizing agent modifier (i.e. activator) [0009] as well as a bio-adhered polymer [0013]. The composition may also include fluoride and/or copper at 0.05-10% [0042]. The composition may also comprise acetate [0046].
It would have been prima facie obvious to one of ordinary skill in the art making the system of Yang to formulate the composition as two distinct solutions in distinct containers given the explicit teaching of Yang. The importance of separate containers is prima facie obvious to include arginine because, like ACP, arginine occludes dentinal tubules to reduce sensitivity. MPEP 2144.06. Further, given the goals of Yang “to provide a calcium phosphate complex and a composition containing the same which can stabilize amorphous calcium phosphate (ACP), maintain its ability to dissolve and at the same time repair teeth by releasing an appropriate ratio of calcium and phosphate ions” [0020] and “increase the duration and retention in the mouth [0021], it would have been prima facie obvious to mix components of Yang in the oral cavity so that the oral cavity is provided maximum exposure to the components.   

Claims 1-3, 5-15, and 17-21 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Latta (U.S. 2010/0272764 – U.S..Pub cite no.16 on 10/1/2019 IDS). 
Latta teaches a composition having Enamelon®, which is a dentifrice that combines calcium ions from a first chamber and phosphate ions from a second chamber to form amorphous calcium phosphate in situ [0033]. Latta teaches using a plurality of microcapsules containing one type of ion can be combined in a product with microcapsules containing other ions [0074]. For example, microcapsules having calcium salts are combined in a mouth rinse product also containing microcapsules containing phosphate salts. The calcium and phosphate ions will be released into the oral cavity via permeation through the shell membranes of the microcapsules or by bursting of the microcapsules in the mouth. Upon release, the calcium and phosphate salt ions will 
It would have been prima facie obvious to one having ordinary skill in the art formulating the microcapsule composition of Latta to choose from among the suitable components (amino acids, phosphate salts, water, ethanol, adhesive polymer, and peroxide) and suitable amounts thereof and arrive at the present claims. See MPEP 2143. Further, a person having ordinary skill in the art would have found it prima facie obvious to substitute polar solvents for one another. 


Obviousness Remarks
Applicants argue that Yang first mixes the calcium containing solution and the phosphate containing solution before adding them to the γ-PGA solution, which are then mixed and stirred to precipitate the γ-PGA-ACP complex. 
Examiner agrees that one embodiment taught by Yang is that specified by prima facie obvious to mix components of Yang in the oral cavity so that the oral cavity is provided maximum exposure to the components.   

Applicants submit that Latta permits all constituents to be incorporated into a single phase, and the amino acid is taught to be optional and for use as a food material rather than the claimed anti-crystallization agent.  	Examiner disagrees. Latta set forth a known technology (ENAMELON) which uses unstabilized amorphous calcium phosphate. Calcium ions and phosphate ions are introduced as a dentifrice separately in a dual chamber device forming amorphous calcium phosphate in-situ. It is proposed that formation of the amorphous complex promotes remineralization. The goal of Latta is to provide these ions, which are understood to require separation from one another, in a single phase [0072]. Latta teaches that microencapsulation of specific remineralizing ions allows all constituents to be incorporated in to single phase [0072]. Embodiments of the dental materials of the invention can be formulated such that only one type of mineralization ion is contained within the core of the microcapsule [0073]. Further, Latta explicitly teaches the inclusion of amino acids such as lysine. Upon choosing to include lysine, an anti-crystallization effect would be expected given all constituents instantly recited are present in the prior prima facie obvious (see also Gomez-Moralez, Amino acidic control of calcium phosphate precipitation by using the vapor diffusion method in mircoparticles, Crystal Growth and Design, 2011 – provided via IDS dated 1/9/2020)). For these reasons, Applicants argument is unpersuasive with regard to Latta. 


Conclusion
No claims are allowed. Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612